Citation Nr: 1511475	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-24 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right shoulder disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for left ear hearing loss, and if so, whether service connection is warranted.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection gastritis.

6.  Entitlement to service connection for a sinus disability.

7.  Entitlement to service connection for a right elbow disability.

8.  Entitlement to service connection for migraine headaches.

9.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1986 to September 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran had a personal hearing, held via videoconferencing equipment, with the undersigned Veterans Law Judge in December 2014.

The issue of entitlement to service connection for left ear hearing loss has been added to the issues under consideration.  This claim was denied in December 2011.  His July 2012 Notice of Disagreement (NOD) contained a list of the issues he wanted to appeal, but also included blanket language alleging disagreement with all decisions.  The Board therefore construes the NOD as applying to the entire December 2011 rating decision.  The June 2014 Statement of the Case (SOC) did not address left ear hearing loss, but did address all other claims from that decision.  Ordinarily, this claim would be remanded so that an SOC could be issued, but the Board is granting this claim based on the evidence of record.

The remaining issues of entitlement to service connection for right shoulder, left foot, gastritis, sinus, migraine, right elbow, and left hip disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 1992 decision, the RO denied the Veteran's claims for service connection for hearing loss and a right shoulder disability.  In March 1994, he requested his claim for hearing loss be reopened, but did not provide new and material evidence within a year of his request, and the claim was abandoned.  New and material evidence has since been received, and relates to unestablished facts necessary to substantiate the claims.

2.  In an unappealed February 1993 SOC, the RO denied his claim for service connection for a low back disability.  In March 1994, he requested this claim be reopened, and submitted a positive medical nexus opinion from his private physician.  This evidence relates to an unestablished fact necessary to substantiate the claim, and it is reopened as of March 3, 1994, date of receipt of his request to reopen.

3.  The Veteran's left ear hearing loss is due to noise exposure in service.

4.  The Veteran's lumbar spine disability is related to service.


CONCLUSIONS OF LAW

1.  The November 1992 decision, with associated February 1993 SOC, denying service connection for hearing loss, a right shoulder disability, and a low back disability are final.  New and material evidence has since been received, and these claims are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2014).

2.  The criteria for service connection for left ear hearing loss and a low back disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, relevant private treatment records have been associated with the claims file.  He has also been provided with VA examinations in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As mentioned above, the Veteran's left ear hearing loss has not been subject to readjudication by the RO.  That is, it has not been addressed in a SOC.  The first page of the Veteran's July 2012 NOD, drafted and filed by his attorney, listed specific disagreement with the rating assigned to right ear hearing loss, and the denial of service connection for GERD, dental treatment, depression, and low back pain.  On the fourth page of the NOD, however, it was noted that disagreement to all determinations was being made, unless specifically excluded.  Left ear hearing loss was not specifically excluded.  The Board notes that drafting the NOD in this manner could have caused considerable and unnecessary delay to the Veteran, in that left ear hearing loss should be remanded so that an SOC addressing it could be issued.  Manlincon v. West, 12 Vet. App. 119 (1998).  As the evidence of record supports a grant of this issue, the Veteran is not prejudiced by the Board's action.




Reopening claims

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2014). A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2014).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Veteran's claims to service connect hearing loss, a right shoulder disability, and a low back disability were denied in a November 1992 decision, because his hearing and his shoulder were normal (that is, he had no current diagnoses), and because his lumbar lordosis and spina bifida occulta were found to be congenital or developmental disabilities.  He filed a notice of disagreement (NOD) in regard to the low back only, which was again denied in a February 1993 SOC.  He did not formally appeal that decision.

Since then, evidence has been received relating his hearing loss disability and lumbar degenerative disk disease to service, raising the possibility of substantiating these claims, and they are reopened.  The Veteran has also submitted evidence alleging that his right shoulder was painful during service, and that it has remained painful and achy since then.  This is new and material, and raises the possibility of substantiating the claim.  His claim to service connect a right shoulder disability is also reopened.

The Veteran's low back claim is reopened as of March 1994.  In March 1994, he requested this claim be reopened, and he submitted medical evidence showing a positive relationship between his disability and his service.  At the time, he also requested that his hearing loss claim be reopened, asserting that his STRs documented an in-service shift in his hearing.  However, evidence of a current hearing loss disability was not received within a year of the request or within a year of the RO's request for additional evidence, sent in May 1994.  Accordingly, despite the RO's negligence in not adjudicating his March 1994 request to reopen the claim, the Board finds that he abandoned the hearing loss claim by not submitting evidence.  38 C.F.R. § 3.158 (2014).  Instead, evidence showing a hearing loss disability for VA purposes was not received until the September 2010 VA examination, scheduled in conjunction with his June 2010 request to reopen.  Accordingly, his left ear hearing loss claim is reopened as of June 2010.

The Veteran's claim file is virtual, located on the Veterans Benefits Management System (VBMS).  It appears that relevant service treatment records were uploaded into the file in September 2014.  Although it is not clear when they were actually received, it is clear from review of the November 1992 rating decision that they were of record at that time.  The decision notes review of records from 1986 to 1992, and cites specific records.  Accordingly, the Board finds the provisions of 38 C.F.R. § 3.156(c) do not apply to these claims.

Service connection

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).  

Left ear hearing loss

The RO has denied service connection for left ear hearing loss because he has not been found to have hearing loss for VA purposes.  

Hearing loss is considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The record shows that he did have hearing loss for VA purposes during this appeal period.  At the September 2010 VA examination, the Veteran's puretone thresholds did not meet the standards set forth in Section 3.385, but his speech discrimination was 92 percent.  The VA examiner that conducted the examination, however, neglected to provide an opinion on etiology.

At the October 2011 VA examination, his speech discrimination score increased to 98 percent.  His puretone thresholds were still too high to qualify as a disability under Section 3.385.  His right ear did meet the standards under Section 3.385, and was granted service connection based on the VA examiner's opinion that it was likely that hearing loss was related to acoustic trauma in service.  She did not limit her opinion to only the right ear.

Accordingly, as the evidence shows a disability during the relevant time period that has been related back to his active duty service, service connection for left ear hearing loss is granted.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Low back disability

The Veteran alleges that he has had persistent symptoms of a low back disability that started in service, after a lifting injury that occurred while installing a generator in the field.  His claim has been denied by the RO because his diagnosis has been found to be a congenital condition.

His STRs confirm a lifting injury and subsequent treatment for the low back.  He was on profile due to his back pain, which was diagnosed as mechanical back pain or lumbar strain, and when he separated he complained of recurrent back pain.  His separation examination notes a normal spine.

In March 1994, his private physician obtained and reviewed the STRs.  He opined that the Veteran's congenital spina bifida could have been aggravated by heavy lifting.

A September 2010 private medical opinion attributed the Veteran's symptoms of swelling in the L5/S1 region, palpable muscle spasms, and significant tenderness to a disc issue, which was caused by the lifting injury in service.  He indicated that radiological studies showed a swollen disk and facet imbrication.

In October 2011, he was diagnosed with degenerative disk disease in the lumbar spine.  It was noted that his symptoms of pain in the low back, left buttock, and anterior aspect of the left thigh began after lifting a generator.  

Various lay statements support the Veteran's contentions that he has had a painful back since service, due to the lifting injury.  A colleague from service said that he never noticed the Veteran complaining of back pain until after he injured it lifting the generator in the field.  Another work colleague said that the Veteran's back pain, which required he be on profile, also caused him to gain weight, thereby increasing his problems and pain.  His family has attested that he has suffered from back problems since returning home from service.  The Board finds these statements probative.

The only negative evidence of record is comprised of the October 2011 VA examination report, which did not provide an adequate negative nexus opinion.  Indeed, the examiner did not comment on whether his congenital disorder was aggravated by the incident in service.  Although congenital disorders are not subject to service connection, aggravation of a congenital disorder is permitted.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (2014).  Superimposed conditions may also be service connected.  VAOPGCPREC 82-90. She also indicated that there was no evidence of continuous treatment since service, without considering his statements that he has had persistent symptoms since the incident.

Accordingly, as the evidence shows a current disability that has been related to a lifting injury in service, service connection is granted.


ORDER

The claims for service connection for left ear hearing loss, a low back disability and a right shoulder disability, are reopened.

Service connection for left ear hearing loss is granted.

Service connection lumbar degenerative disc syndrome is granted.


REMAND

The Veteran's right shoulder, left foot, gastritis, sinus, migraine, right elbow, and left hip claims require additional development.  It appears there are outstanding VA treatment records that have not been associated with the claims file.  He testified at this hearing that he received treatment from a Dr. L. at the VA, which are not of record.  He did not specify which VA.  His rating decisions and SOCs note that no records were found at the Montgomery VA, but he lives in another city that also has VA treatment facilities.  On remand, he must be asked which VA he receives treatment from, and those records must be obtained.  Updated treatment records from his private orthopedist should be obtained as well.

The Veteran should also be provided with a VA examination for an opinion on whether his right shoulder is related to service.  He has testified to having pain since active duty service, and has not been provided a VA examination for this claim.

Another VA examination should be conducted for gastritis.  The Veteran complains of current and frequent symptoms of burning pain, and occasional nausea.  No diagnosis has been made, but an effort to identify the source of these symptoms should be made.  

He has not been provided with an examination for his left hip.  He has alleged continued pain, and that his orthopedist has related it to his back.  As his back is now service-connected, an opinion on whether his left hip condition is secondary to his lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the VA medical treatment facility he attends, and obtain all records of treatment.  During his personal hearing, he testified to VA treatment with Dr. L. (see page 7 of the hearing transcript).

Ask the Veteran for updated authorization to obtain updated treatment records from the AOC (see page 8 of the hearing transcript.)

Ask the Veteran to identify all other treatment he has received for the claims on appeal, and make arrangements to obtain all records.

2.  After receipt of all records, schedule the Veteran for an examination of the right shoulder.  The examiner is asked to review the claims file and to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any current diagnosis is related to service.  All opinions are to be supported with explanatory rationale that cites to evidence in the record and medically accepted knowledge.

The Veteran alleges that he has had right shoulder pain since service.  His STRs show complaints of right shoulder pain in June 1990.  There was no specific injury, although he had been swimming frequently.  The examination was normal, and the assessment was possible deltoid bursitis.  The November 1992 rating decision denied this claim because X-rays were normal, without sufficient discussion of whether bursitis is diagnosed via X-ray.  

3.  Schedule the Veteran for an appropriate examination for an opinion on gastritis and symptoms of abdominal pain.  The examiner is asked to review the claims file and to provide a diagnosis for the Veteran's symptoms.  Once diagnosed, the examiner is asked whether it is as likely as not (50 percent or greater probability) that any diagnosis is related to service.  All opinions are to be supported with explanatory rationale that cites to evidence in the record and medically accepted knowledge.

While in service, he was seen numerous times regarding abdominal symptoms.  He was assessed with peptic ulcer disease vs gastritis in December 1986, which was unresolved later that month.  In March 1989, he had abdominal pain.  In April 1990, he had burning in the stomach along with diarrhea.  He now complains of frequent burning pain and occasional nausea, however, the September 2010 VA examiner did not provide a diagnosis.  

4.  Schedule the Veteran for an examination of the left hip.  The examiner is asked to review the claims file and to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any left hip disability is related to service, either by being directly related to an incident in service or secondarily as caused or aggravated by another service connected disability.  All opinions are to be supported with explanatory rationale that cites to evidence in the record and medically accepted knowledge.

The Veteran alleges that his left hip began hurting in service, but that he does not recall a specific injury.  He has asserted that his orthopedist has related his left hip to his lumbar spine.  

The examiner is asked to conduct a complete examination and determine whether the Veteran has a left hip disability.  Also, provide an opinion on whether it is as likely as not that his lumbar spine disability has caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease or condition) the left hip.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted after review of the additional treatment records and VA examinations, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


